IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MINERVA VASQUEZ-MONTANO, AN                             No. 84629
                 INDIVIDUAL; AND GIOVANNI
                 JIMENEZ, AN INDIVIDUAL,                                          ettlt   7;:,         !Mil.

                                                                                                               •
                                                                                                      4.1 d1

                                   Appellants,                                    fl                  alcm;

                               vs.
                                                                                   Cr!)                  1 r:22
                 CEMEX CONSTRUCTION MATERIALS
                 PACIFIC, LLC,                                                                                     ,
                                    Respondent.                           El'I(
                                                                                                 IY


                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.



                                                    CLERK OF THE SUPREME C URT
                                                    Elizabeth A. Brown

                                                    By:              /




                 cc:   Hon. Egan K. Walker, District Judge
                       Jonathan L. Andrews, Settlement Judge
                       Coulter Harsh Law
                       Lewis Brisbois Bisgaard & Smith LLC/Reno
                       Lernons, Grundy & Eisenberg
                       Washoe District Court Clerk

 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER


 1411   14-17
                                                                                                      -,3•9 76-